DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the application filed on 7/17/2018. Claims 1-7 are pending in the instant application.

Claim Objections
Claims 1, 5, and 7 are objected to because of the following informalities:  
Claim 1, lines 10-11: the limitation “for filling the medical solution stored in the medical solution storage tank into the gap” should be rewritten for grammatical clarity. The examiner suggests language such as --, the gap configured to be filled with the medical solution stored in the medical solution storage tank--.
Claim 1, Line 20: “the drainage groove” should read –each drainage groove--.
Claim 1, Line 27: “the expansion slot” should read –each expansion slot--.
Claim 5, Line 2: “the draining groove” should read –the two drainage grooves--.
Claim 7, Line 2: insert “to” before –the air pump--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently, none of the claims are being interpreted under 35 USC 122(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the outer sides" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, line 21-22, it is unclear what is meant by the phrase “separately from the outer sides”. Does it mean that the supports are separate from the outer sides of the two short sides? When looking to the drawings, it would appear that there are two separate supports that are not separate from the short sides.
For examination purposes, the examiner interprets the limitation to mean that there are two separate supports extending from the surface proximate to each of the short sides. If this is correct, the examiner suggests rewriting the limitation as “two separate supports are extended upwardly from the top surface of the atomizing socket proximate each of the two short sides and coupled to opposing sides of the output flow passage.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bellm (US 5,235,969 A), in view of Pevler (US 2014/0116427 A1).
With respect to claim 1, Bellm teaches A liquid atomizing device (Fig.2), comprising a medical solution cup coupled to an external air pump (Fig.2, gas inlet 18 within gas inlet connector 19), and an output cover (12) detachably installed onto the medical solution cup (11), and the medical solution cup (11) having a medical solution storage tank (reservoir 24), and the medical solution storage tank (24) having a jet pipe (19 and 46) protruded upwardly from the tank bottom of the medical solution storage tank (Fig.2), and the top of the jet pipe having a conical nozzle (at 23), and the output cover having an output flow passage (within wall 33) formed therein and communicated to the outside, and an external atomizing socket (flange plate 13) disposed under the output flow passage and capable of sheathing the jet pipe (Fig.2, flange plate 13 is sheathing wall 46 of the jet pipe), and a gap (capillary gap 29) formed between the inner periphery of the atomizing socket (13) and the outer periphery of the jet pipe (19 and 46) for filling the medical solution stored in the medical solution storage tank into the gap (col. 2, lines 19-20), characterized in that the top inner periphery of the atomizing socket has a tapered portion superimposed on the top outer periphery of the conical nozzle to block the gap (see annotated Fig.2 below where the tapered portion comprises spacers 48 which block the gap), and a linear opening formed at the top surface of the atomizing socket above the tapered portion for increasing the flow of the medical solution (see both annotated Fig.2 and Fig.2 Close Up of Linear Opening below), and the linear opening includes two long sides and two short sides disposed between both ends of the two long sides (see annotated Fig.2 Close Up of Linear Opening below; a support (49) is extended upwardly and separately from the outer sides of the two short sides and coupled to the output flow passages on both sides (see annotated Fig.2 below, 49 on the right and 49 on the left are at either of the short sides of the linear opening), and a parallel barrier rod (38) is disposed above the linear opening and between 1the two supports for atomizing the medical solution after the medical solution is impacted (see annotated Fig. 2 below) ; and the two short sides are extended downwardly to form an expansion slot with the outer periphery of the conical nozzle (see both annotated Fig.2 and Fig.2 Close Up of Linear Opening below), and the two expansion slots are substantially tapered downward and the bottom of the expansion slot is proximate to the outer periphery of the bottom of the conical nozzle (see annotated Fig.2) for preventing the airflow in an opposite direction from flowing through the two expansion slots and injecting downwardly into the gap to disturb the medical solution that flows upwardly inside the gap to the drainage groove (the bottom of the expansion slots meet the spacers as shown in the annotated Fig.’s which block the gap and would therefore prevent air from disturbing the medical fluid within the gap).

    PNG
    media_image1.png
    816
    721
    media_image1.png
    Greyscale

Fig.2

    PNG
    media_image2.png
    482
    836
    media_image2.png
    Greyscale

Fig.2 Close Up of Linear Opening above nozzle 23


Bellm does not teach a drainage groove is formed separately at the inner periphery of the two corresponding long sides, and the two drainage grooves are extended downwardly from the linear opening and communicated to the gap through the inner periphery of the tapered portion, so that the medical solution in the gap can be passed through the drainage groove and then sprayed to the outside.
However, Pevler discloses a liquid atomizing device (Fig.4) comprising an atomizing socket (240) with a tapered portion (see top portion of the atomizing socket at 240a) wherein a drainage groove (Fig.4, 242) is formed separately at the inner periphery of the atomizing socket (slots 242 formed in wall 239 of atomizing socket 240), and the two drainage grooves are extended downwardly from the linear opening and communicated to the gap (241) through the inner periphery of the tapered portion, so that the medical solution in the gap can be passed through the drainage groove and then sprayed to the outside ([0010]) to channel the liquid and increase the aerosol output rate ([0083]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the atomizing socket of Bellm to comprise a drainage groove as taught by Pevler, to increase aerosol output. With the above modification, it would follow that the drainage grooves would be formed at the inner periphery of the long sides of the linear opening, as the short sides of the linear opening of Bellm as modified comprise the spacers 48 which block the gap.
With respect to claim 2, Bellm as modified teaches wherein the two expansion slots have a bottom near the outer periphery of the conical nozzle (see annotated Fig.2 above) and maintaining a crevice smaller than the gap (see also annotated Fig.2, where the expansion slots taper to a crevice smaller than the gap 29).
With respect to claim 3, Bellm as modified teaches wherein the two expansion slots have a bottom abutting the outer periphery of the conical nozzle and isolated from the gap (see annotated Fig.2 above. The slots are isolated from the gap by the spacers 48).
With respect to claim 4, Bellm as modified teaches wherein the two drainage grooves of the top tapered portion of the atomizing socket are in a straight flat shape or an upwardly tapered shape (Pevler, Fig.4, 242 is a straight flat shape).
With respect to claim 5, Bellm as modified teaches wherein the barrier rod has a bump (Bellm, Fig.2, 41) formed at the bottom of the barrier rod (38) and facing the top of the draining groove and capable of bearing the impact of the medical solution (41 is a “target” for the solution, col. 7,line 55 -64).
claim 7, Bellm as modified teaches wherein the jet pipe (19) has a bottom extended to an outer side of the medical solution cup for coupling the air pump (Bellm, Fig.2, where gas inlet connector 19 extends to the bottom outer side of the medical cup).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bellm in view of Pevler as applied to claim 1 above, and further in view of Hsiung et al. (US 2018/0369507 A1).
With respect to claim 6, Bellm as modified teaches the limitations of claim 1.
Bellm as modified does not teach wherein the output cover is integrally formed with the atomizing socket.
However, Hsiung teaches liquid atomizing device (Fig. 1) wherein the output cover (Fig.7, second housing 20) is integrally formed with the atomizing socket (second nozzle 22) to ensure an accurate distance between the outlet of the atomizing socket and the impact surface, the distance being determined by the manufacturing mold, and thus to further ensure “accuracy of product assembly and atomization effect.”, [0032]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the atomizing socket and the output cover of Bellm as modified to be integrally formed via the supports 49 to ensure an accurate distance between the outlet of the atomizing socket and the impact surface of the parallel barrier rob to ensure accurate atomization.

Conclusion
Applicant is encouraged to request an interview with the examiner to discuss suggested language for the claims to overcome any prior art and 35 usc 112(b) rejections.

Huang (US 2013/0081624 A1) discloses a liquid atomizing device comprising a nozzle cover with a linear opening and drainage grooves (Fig.10A-10D).
Verdun et al. (6,044,841) teaches a similar liquid atomizing device comprising a nozzle cover and support (Fig.2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785                

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785